AP-77,041
                                                                   COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 4/29/2015 8:55:57 AM
                                                                     Accepted 4/29/2015 9:04:28 AM
     IN THE COURT OF CRIMINAL APPEALS OF TEXAS AT AUSTIN                                          ^clerk
                                                                             FILED IN
                                                                    COURT OF CRIMINALAPPEALS
BRIAN SUNIGA,                         §
                                                                            April 29, 2015
Appellant                             §
                                      §                                 ABELACOSTA, CLERK

V.                                    §

THE STATE OF TEXAS,
                                      §
                                      §
                                                  No. AP-77,041
                                                                                      4              ,
Appellee                              §
                                      §                                                      4-
                                      §


     MOTION TO ABATE APPEAL FOR THE TRIAL COURT TO ENTER
       FINDINGS OF FACT AND CONCLUSIONS OF LAW AND FOR
                 COMPLETION OF APPELLATE RECORD


       Comes now, Brian Suniga, Appellant, by and through counsel and files this

Motion to Abate Appeal for the Trial Court to Enter Findings of Fact and

Conclusions of Law and for Completion of Appellate Record, pursuant to Tex.

Code Crim. Proc. Art. 33.07, Tex. R. App. P. 34.5 (c)(1) and 34.6(d), and Cullen

V. State, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006), in support whereof

Appellant states the following:

       Appellant was convicted of capital murder and sentenced to death in the

MO^*" Judicial District Court, Lubbock County, Texas, the Honorable Jim B.

Darnell presiding, Case # 2012-434,109. Appellant filed a designation of the

record on June 27, 2014, of which a copy is attached as Exhibit A. Appellant's
brief is currently due to be filed in this Court on May 1, 2015, the Clerk's Record

having been filed on September 19, 2014, and the Reporter's Record having been

filed on April 1, 2015.   Upon a preliminary review of the record, it has come to

counsel's notice that there are omissions from both the Clerk's Record and the


Reporter's Record which must be remedied before the Appellant's Opening Brief

can be prepared:

a)    Counsel for Mr. Suniga at trial argued a Motion to Suppress based on the
      Fourth Amendment to the United States Constitution.       28 RR 12-19.   No
      copy of that Motion as filed is present in the record, although it is
      mentioned during the hearing on the Motion to Suppress. 28 RR 12.'

b)    After the denial of the Motion to Suppress, the trial court was asked by
      counsel for Mr. Suniga to prepare Findings of Fact and Conclusions of Law.
      32 RR 9. The court indicated that it would do so, and stated that the
      Findings and Conclusions would be filed after the conclusion of the case.
      32 RR 12. No Findings and Conclusions are included in the Clerk's Record
      despite trial counsel's request.

c)    It is clear from the record that at least one note was sent out by the jury
      during deliberations. 35 RR 44 (reference by court reporter to "First Jury
      Note."). However, no jury notes are contained in the Clerk's Record.

d)    Defense counsel at trial filed two motions for a change of venue, which
      appear at 3 CR 1849-58 and 3 CR 1958-85. There were two CD-ROM
      exhibits to the first motion, Exhibits C & D, and one to the second motion.
      Exhibit F. None of those CD-ROM exhibits have been provided as part of
      the appellate record.


       'The Clerk of Court was unable to locate a copy of that Motion, but one has
now been produced by the Office of the District Attorney, and the trial court has
already instructed that it be used to supplement the record.
e)     Pursuant to Tex. R. App. P. 34.5, the Clerk must include in the appellate
       record a copy of the trial court's docket sheet. However, the docket sheet
       contained in the Clerk's Record gives little more than the style of the case,
       but has no actual entries concerning filings, hearings or other activity in the
       case. 1 CR 8. Upon inquiry by Appellant's counsel as to whether there was
       in fact a complete docket sheet, counsel was provided only with a
       computerized "Case Summary" which is incomplete - for example, a pretrial
       hearing of November 15, 2013, for which there is a transcript volume
       (Volume 2 of the Reporter's Record) is not entered on that summary. In
       fact, no entries at all appear from August 22, 2013 to March 11, 2014,
       despite the fact that jury selection in this capital case began at the end of
       March 2014. On examining the "Case Summary," which is attached as
       Exhibit B, it is clear that some hearings have not been transcribed, even
       though the Designation of Record sought "all hearings before the Court."
       For example, there are entries in the Case Summary indicating that hearings
       were held on September 28, 2012; November 30, 2012; August 2, 2013;
       August 6, 2013; September 23, 2013 and December 5, 2013, well as
       possible hearings on April 26, 2012 and August 9, 2012.^ There may be
       other hearings that have not been transcribed but, because of the lack of a
       complete docket sheet, it is currently impossible to tell.^

f)     No record has been provided of some specific proceedings. For example,
       there is no transcript of the initial jury call and taking ofjuror excuses.
       According to trial counsel, with whom undersigned counsel has conferred,
       there was also a hearing concerning an attempt by Appellant to discharge
       trial counsel, with whom Appellant was dissatisfied. That hearing may have
       been conducted in chambers. No record has been provided of either of


       ^These two dates are listed as "Plea Negotation Conf (sic) and it is unclear whether they
were in fact hearings or court-mandated discussions between the parties.

       ^Undersigned counsel has inquired of the court reporter whether there are remaining
untranscribed hearings. The court reporter has inspected a daily log that he keeps, and states that
he has not found any untranscribed hearings. However, the court reporter states he does not keep
a list of all hearings in a specific case, and it therefore appears possible that bringing a complete
list of specific hearing dates to his notice will ensure that all hearings have in fact been
transcribed. Undersigned counsel has also requested the time sheets of counsel for Mr. Suniga at
trial in order to ensure that all hearing dates in this case can be identified.
      those hearings.

g)    Furthermore, inspection of the recently-provided "Case Summary" shows
      entries revealing that there were letters - of which no description is given -
      filed in the case but not contained in the Clerk's Record, as well as many
      sealed documents, motions and orders, which are not reflected in the
      existing Clerk's Record in any way.

      With regard to sealed matters, there are two areas where undersigned

counsel requires access to the material in question:

      First, defense counsel at trial filed numerous motions and documents under

seal and obtained orders, which were also filed under seal. Those filings have

only recently come to undersigned counsel's notice, since their very existence is

not apparent at all from the existing incomplete Clerk's Record. Undersigned

counsel requests the provision of copies of those filings, with the originals to

continue to be kept under seal. Without these copies, it cannot be ascertained

whether any matter pertaining to them should be raised on appeal, in which case

an appropriate motion for unsealing can be filed. In the event that any of the

filings in question were made by the State, undersigned counsel requests that she

be so notified by the clerk, so that she can, if necessary, move for the unsealing of

the items in question or for them to be provided to counsel on a confidential basis.

      Second, the juror information cards and questionnaires in this capital case

have not been included in the appellate record as they are protected from public
disclosure under Tex. Code Crim. Proc. Art. 35.29. Article 35.29 makes no


specific provision for the supply of that information to appellate counsel, although

it does do so with regard to successor counsel in Art. 11.071 proceedings.

Nonetheless, such juror information may be pertinent to, e.g., a comparison of

jurors for the purpose of aBatson v. Kentucky, 476 U.S. 79, 86 (1986) issue, see,

e.g., Bess v. State, 2013 Tex. Crim. App. Unpub. LEXIS 334 (Tex. Crim. App.

2013)(not designated for publication)(comparative juror analysis compares the

response of a truck panel member to the responses of other panelists with similar

characteristics who were not struck). That information would also be relevant in

ascertaining the degree of prejudice caused by the improper introduction of

evidence that would be of particular relevance to a particular juror because of their

background or sensibilities. Undersigned counsel therefore requests copies of the

juror information cards and questionnaires in this case, to be maintained by

counsel as confidential until and unless public disclosure is sought, if relevant to

the issues in this case.



             LEGAL PRINCIPLES CONCERNING PROVISION
                           OF APPELLATE RECORD.


       As explained above, it is apparent that the record of this case is far from

complete. Even the basic requirement under Tex. R. App. P. 34.5 of providing a
docket sheet has not been complied with; see also Tex. Code Crim. Proc. Art.

33.07 (creating duty for trial court clerk to keep a record of each criminal action

and the dates of the proceedings therein).

      The importance of the appellate record in a criminal case, particularly a

capital case where an Appellant's life is at stake, is well-established. In Griffin v.

Illinois, 351 U.S. 12 (1956) the Supreme Court held that an indigent criminal

defendant has a right to the provision of the transcript of his trial, rooted in the

Due Process and Equal Protection Clauses of the Fourteenth Amendment. The

right to a transcript when faced with "devastatingly adverse action" by the State

was re-affirmed mM.L.B. v. S.L.J., 519 U.S. 102, 117 (1996) (petitioner entitled to

free transcript in case concerning termination of parental rights).

      This motion is also based on Appellant's rights to due process, equal

protection, and effective assistance of appellate counsel in view of the heightened

Eighth Amendment reliability requirements in capital cases. Gilmore v. Taylor,

508 U.S. 333, 342 (1993); Woodson v. North Carolina, 428 U.S. 280, 305 (1976).

See also Monge v. California, 524 U.S. 721, 732 (1998)("acute need" for

reliability in capital sentencing proceedings); accord Deck v. Missouri, 544 U.S.

622,632-33 (2005).
      Moreover, recently the right of an incarcerated individual to full access to

the courts in order to vindicate violations of fundamental rights was discussed by

this Court, in holding that an indigent inmate's access to his trial transcript must

not be impeded. In re Bonilla, 424 S.W.3d 528, 533 (Tex. Crim. App. 2014)

(indigent inmate had clear right to access to information about cost of obtaining

trial transcript, which was required by "unequivocal, well-settled, and clearly

controlling legal principles").

      It is not only the inmate's right to have the record in his case, but also

counsel's duty to ensure that a complete record is before the court, since the

appealing party must present the appellate tribunal with the record necessary to

establish a right to relief. Newman v. State, 331 S.W.3d 447 (Tex. Crim. App.

201 l)(appellant who presented no record of a hearing concerning his speedy trial

claim should have lost in court of appeals). Moreover, the duty of counsel in a

capital case to ensure that the official record of the proceedings is complete is one

explicitly imposed by the State Bar of Texas: Guidelines and Standardsfor Texas

Capital Counsel, Texas Bar Journal 966-982 (November 2006), see Guideline

11.1 .C: "Counsel at every stage have an obligation to satisfy themselves

independently that the official record of the proceedings is complete and to

supplement it as appropriate;" Guideline 12.2.A.7:
      Counsel must recognize that errors are often committed by the clerk
      in preparation of the clerk's transcript, and by the court reporter in
      compiling the reporter's transcript, therefore counsel must ensure that
      the record is true, correct and complete in all respects. If errors or
      omissions are found, objections to the record must be immediately
      filed with the trial or appellate courts, to obtain corrections or
      hearings to insure reliability of the record.

      Where the Clerk's Record or Reporter's Record is found to be incomplete,

the appellate court may direct the trial court clerk and court reporter to prepare,

certify, and file the missing items or record in the appellate court. Tex. R. App. P.

34.5 (c)(1) and Tex. R. App.P. 34.6(d).

      With regard to the absence of the trial court's promised findings of fact and

conclusions of law on the Motion to Suppress, these must be provided upon

Appellant's timely request. Cullen v. State, 195 S.W.3d 696, 699 (Tex. Crim.

App. 2006)(upon request of the losing party on a motion to suppress evidence, the

trial court shall state its essential findings); See also State v. Elias, 339 S.W.3d
667, 674 (Tex. Crim. App. 2011) (requirement of findings of fact and conclusions

of law assures that appellate court has adequate basis upon which to review trial

court's application of law to fact, based on reality of what occurred in trial court

and not on possibly fictitious assumptions).
                          CONCLUSION AND PRAYER.


        Appellant's opening brief cannot be filed before the record in the case is

complete and before the Findings of Fact and Conclusions of Law on Appellant's

Motion to Suppress are prepared by the trial court. Given the number of

omissions in the current record, and their importance, for briefing to continue at

this point would deprive Appellant of his right to effective counsel on appeal and

would almost inevitably result in confusing piecemeal litigation of Appellant's

case.



        WHEREFORE, Appellant Brian Suniga, prays the Court of Criminal

Appeals abate this case and its briefing schedule with immediate effect from the

date that this motion is filed, and remand this case to the 140'^' District Court with

instructions to that court to prepare and file the missing Findings of Fact and

Conclusions of Law.


        Appellant also specifically prays that this Court order the Clerk of the 140'^

District Court to provide a supplemental Clerk's Record containing:

        a)    A copy of Appellant's Motion to Suppress together with its exhibits;

        b)    Copies of any and all jury notes and any written responses to them
              provided by the trial court;

        c)    Copies of the three missing CD-ROM exhibits to Appellant's
              Motions for Change of Venue, 3 CR 1849-58 and 3 CR 1958-85;
       d)    A complete docket sheet indicating all hearings conducted and all
             motions, orders or other filings, including any sealed filings, made in
             the trial court, and the date of each hearing or filing, and an indication
             of the party filing any sealed pleading. A copy of that docket sheet
             should also be provided to the court reporter in this case;

       e)    Copies of all pleadings, motions, orders, correspondence or other
             items filed in the trial court and not previously provided in the
             Clerk's Record, with copies of any exparte sealed pleadings by the
             defense to be provided separately to counsel for Appellant.

       In addition, Applicant prays that the Clerk be directed to provide copies of

all jury cards and questionnaires to Appellant's counsel, to be maintained as

confidential until and unless public disclosure is sought, if relevant to the issues in

this case.


       Appellant further prays that this Court order the Court Reporter of the 140""

District Court, after reviewing the docket sheet to be prepared by the Clerk of

Court, to provide a supplemental Reporter's Record of any hearing or proceeding

conducted in this cause not already provided, including transcripts of any hearings

conducted in chambers that were not ordered by the trial court to be placed under

seal. If any hearing was ordered by the trial court to be one whose transcript

should be sealed. Appellant prays that the Court Reporter be directed to notify

counsel for Appellant of the existence of such a hearing and its date.

       Appellant further prays for a period of thirty days from the time that the



                                          10
findings of fact and conclusions of law are filed, and the supplemental Clerk's

Record and Reporter's Record filed, in order to review the additional materials, in

accordance with Tex. R. App. P. 38.6 which provides thirty days for the

preparation of an Appellant's Brief after the record is filed.


                               Respectfully submitted.




                                 HILARY SHEARD
                            Law Office of Hilary Sheard
                            7301 Bumet Road# 102-328
                                Austin, Texas 78757
                               Phone (512) 524 1371
                                Fax (512) 646 7067
                            HilarySheard@Hotmail.com

                               Attorneyfor Appellant.




                                           11
                         CERTIFICATE OF SERVICE


I certify that on April 29 , 2015, a copy of the foregoing pleading was served
electronically via www.efileTex.as.gov on:

      Jeffrey S. Ford, Esq.
      Chief - Appellate Division
      Lubbock County District Attorney's Office
      Lubbock County Courthouse
      904 Broadway -       Floor
      P.O. Box 10536
      Lubbock, Texas 79408.
      JFord@LubbockCDA.com




                                Hilary Sheard.




                                         12
EXHIBIT A
                                  NO. 2012-434.109


STATE OF TEXAS                                     IN THE DISTRICT

VS.                                                140^" JUDICIAL DIS
                                                                                          t-s C3
BRIAN SUNIGA                                       LUBBOCK COUNTY,                      Pi C3.G3




                  DESIGNATION OF RECORD ON APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the Defendant in the above styled and numbered cause and

files this Designation of Record on Appeal, pursuant to Rule 34 of the Texas Rules

of Appellate Procedure, and requests that the Clerk andCourt Reporter of this

Honorable Court make and prepareas part of the record in the appeal of this cause

true and correct copies of the following matters in thiscauseand in any

predecessor causes:'


1.     All pleadings and motions filed fay the Defendant or fay the State of Texas,
       and all rulings of the Court thereon, including any post-judgment motions
       and orders.


2.     All docket entries made by the Court.

3.     A complete reporter's record, including testimony, arguments of counsel
       and rulings of the Court, at any and all hearings before the Court, including
       any status or prelrial hearings, the entire jury selection, and both phases of
       the jury trial, and all bills of exception and attempted bills of exception
       made by defense counsel or by the State of Texas.


The Court's Order Appointing Counsel and Ordering Record on Appeal of June 5,
2014, has already recognized that Mr. Suniga is indigent and cannot pay for the
costs of an appellate record.

                                          1
4.    All correspondence or other communications between the Trial Court and
      the defendant, counsel for thedefense, counsel for the State ofTexas, any
      witness, and any other person in connection with this case.

5.    All subpoenas and returns issued by eitherpartyat any stage ofthe
      proceedings.

6.    All communications between the Trial Court and the jury.

7.    All bench conferences, comments or rulings of the Court.

8.    All findings of fact and conclusions of law, requests therefore, and
      proposed findings and conclusions, and orders of the Court respecting same.

9.    Any plea bargain agreement between the Defendant and the State.

10.   Anyjudicial finding of indigency of theDefendant

11.   The charge of the court at both thetrial on the merits and the sentencing
      phase.

12.   The verdict forms fh>m both the trial on the merits and the sentencing
      phase.

13.   The judgment and sentence of the Court.

14.   The Defendant's Notice of Appeal, ifany.

15.   The originals ofthe exhibitsintroduced into evidence, including any
      videotape or DVD recording admitted into evidence.

16.   The originals of ail exhibits tendered as evidence before the Court, or
      requested by defense counsel or by the State ofTexas to be made a part of
      the appellaterecord or ofany bill ofexceptions, including any videotape or
      DVD recording.

17.   The Designation ofRecord on Appeal.

18.   All requests for extensions of time to file the Reporter's Record in this
      cause, and the Ordersofthe Court with respect thereto.
19.    Any Motion to Coirect or Supplement the Record in this cause, all
       testimony adduced at the hearing on saidmotion, and the OrderoftheCourt
       with respect thereto.

20.    The Order ofthe Court approving the record in this cause.

       WHEREFORE. PREMISESCONSIDERED, the Defendant i^pectfully

prays that the Clerkand the CourtReporter of this Court makeand prepare as part

of the record in the appeal of thiscausetrue andcorrect copiesof all matters listed

above, and make them a part ofthe record in the appeal ofthis cause.


                                 Respectfully submitted.




                                  HILARY SHEARD
                                 Texas Bar# 50511187
                               7301 Bumet Road, # 102-328
                                    Austin, TX 78757
                                 Phone: (512) 524 1371
                                  Fax; (512)646 7067


                           Counselfor Brian Suniga, Appeliant.
                           CERTIFICATE OF SERVICE

      I certify that on June 24,2014, a copy of the foregoing pleading was served
via U.S. Mail on:

             Jeffrey S. Ford, Esq.
             Chief- Appellate Division
             Lubbock County DistrictAttorney's Office
             Lubbock County Courthouse
             904 Broadway - 2"^ Floor
             P.O. Box 10536
             Lubbock, Texas 79408.




                                        Hilary Sheard.
EXHIBIT B
Docket Sheet: 2012434109                                                                                     Page: 1
Date Printed;04/09/2015

                                             CASE SUMMARY

Case number:2012434109                                                                FiSe Dateffi/29/2012
        Style: Texas, The State of                                            Disposition DateC5/15/2014
           vs. SUNIGA, BRIAN

   case Type:CAPFTAL MURDER-OTH FELONY
        Court: D140




 Events       Coda           DescrlDtion                  Event Date   Aetn Date     Comments

  1           CNRC           CASE RECV BY CDA             12/27/2011    / /
  2            GJUR          SCHEDULED FOR GRAND JURY     02/22/2012   02/22/2012
  3            CFGJ          CASE FILED GRAND JURY        02/22/2012   02/22/2012
  4            G3UR          SCHEDULED FOR GRAND JURY     02/28/2012   02/28/2012
  5            CFGJ          CASE FILED GRAND JURY        02/28/2012   02/28/2012
  6            TRAN          TRANSFER CASE                02/29/2012    / /
  7            INDT          INDICTMENT FILED DIST COURT 02/29/2012     / /
  8            CAP!          CAPIAS ISSUED                02/29/2012    / /
   9           ARGN          ARRAIGNMENT DOCKET           03/01/2012   03/01/2012
  10           CART          CAPIAS Rt l URNED - SERVED   03/05/2012   02/29/2012
  11           PNCH          PLEA NEGOTIATION CONF        04/26/2012   04/26/2012
  12           DOCU          DOCUMENT                     03/07/2012   03/07/2012    OSSL-DISM/REINDILIbD

  13           DOCU          DOCUMENT                     03/07/2012   03/07/2012    MDIS/DCRI
  14           DOCU          DOCUMENT                     03/07/2012   03/07/2012    MOTION TO TRANSFER

  15           DOCU          DOCUMENT                     03/07/2012   03/07/2012    ORDER OF THE COURT TO

  16           DOCU          DOCUMENT                     03/07/2012   03/07/2012    WITNESS PAIGE THOMAS RET

  17           DOCU          DOCUMENT                     03/07/2012   03/07/2012    ORAR

  18           ORAR          ORDER OF ARRAIGNMENT         03/08/2012   03/01/2012
  19           OCAA          ORDER COURT APPOINTED        03/13/2012   03/05/2012
  20           MOTN          MOTION                       04/11/2012   04/11/2012    FOR FUNDING OF DOC &

  21           ORDR          ORDER                        04/11/2012   04/11/2012    GRANTING DOC & DISCOVERY

  22           MOTN          MOTION                       04/13/2012   04/13/2012    DOCUMENT SEALED

  23           ORDR          ORDER                        04/13/2012   04/13/2012    DOCUMENT SEALED

  24           MOTN          MOTION                       04/11/2012   04/11/2012.   DOCUMENT SEALED

  25           ORDR          ORDER                        04/11/2012   04/11/2012    DOCUMENT SEALED

  26           MOTN          MOTION                       04/11/2012   04/11/2012    DOCUMENT SEALED

  27           ORDR          ORDER                        04/11/2012   04/11/2012    DOCUMENT SEALED

  28           MOTN          MOTION                       04/24/2012   04/24/2012    DOCUMENT SEALED

   29          ORDR          ORDER                        04/24/2012   04/24/2012    DOCUMENT SEALED

   30          RQST           REQUEST                     04/25/2012   04/25/2012
   31          SPAP          SUBPOENA APPLICATION         04/25/2012   04/25/2012
   32          SPNA          SUBPOENA ISSUED              04/25/2012   04/25/2012
   33          SPAP           SUBPOENA APPLICATION        04/25/2012   04/25/2012
Docket Sheet:2012134109                                                                                     Page: 2
Date Printed;04/09/2015

                                          CASE SOMMAtY

Case number:2012434109                                                               File Datei}2/29/2012
       Style:Texas, The State of                                            Disposition DateD5/15/2014
          vs. SUNIGA, BRIAN

  Case Type;CAPITAL MURDER-OTH FELONY
       Court; D140




 Events      Code          Descriotion                  Event Date   Actn Date     Comments

  34         SPNA          SUBPOENA ISSUED             04/25/2012    04/25/2012
  35         NOTC          NOTICE                      04/26/2012    04/26/2012
  36         PNCH          PLEA NEGOTIATION CONF       08/09/2012    08/09/2012

  37         NOTC          NOTTCE                       05/22/2012   05/22/2012    THIS DOCUMENT IS SEALED

  38         MOTN          MOTION                       05/22/2012   05/22/2012    DOCUMENT SEALED

  39         ORDR          ORDER                        05/22/2012   05/22/2012    DOCUMENT SEALED

  40         DOCU          DOCUMENT                     06/05/2012   05/24/2012    VIC liM ASSISTANCE SERVICES

  41          DOCU         DOCUMENT                     05/05/2012   05/24/2012    NOTC TO DIVO - DAVID ROWSER

  42          DOCU         DOCUMENT                     06/05/2012   05/24/2012    NOTC TO DIVO-SHERI

  43          DOCU         DOCUMENT                     06/05/2012   05/24/2012    NOTC TO DIVO-JONATHAN

  44          MOTN         MOTION                       06/28/2012   06/27/2012    REQ ENDORSEMENT OF NAMES OF

  45          ORDR         ORDER                        06/28/2012   06/28/2012    GRANTING MOTN ENDORSEMENT

  46          DOCU         DOCUMENT                     05/28/2012   05/28/2012    document SEALED

  47          MOTN         MOTION                       06/28/2012   05/28/2012    DOCUMENT SEAIFD

  48          ORDR         ORDER                        06/28/2012   06/28/2012    DOCUMENT SEALED

  49          DOCU         DOCUMENT                     06/28/2012   06/28/2012    DOCUMENT SEALED

  50          MOTN         MOTION                       06/28/2012   05/28/2012    DOCUMENT SEALED

  51          ORDR         ORDER                        06/28/2012   06/28/2012    DOCUMENT SEALED

  52          DOCU         DOCUMENT                     06/28/2012   06/28/2012    DOCUMENT SEALED

  53          MOTN         MOTION                       06/28/2012   06/28/2012    DOCUMENT SEALED

  54          ORDR         ORDER                        06/28/2012   06/28/2012    DOCUMENT SEALED

  55          ORDR         ORDER                        07/10/2012   07/10/2012    DOCUMENT SEALED

  56          ORDR         ORDER                        07/13/2012   07/13/2012    DOCUMENT SEALED

  57          ORDR         ORDER                        07/19/2012   07/19/2012    DOCUMENT IS SEALED

  58          SSRV          SUBPOENA SERVED             07/24/2012   04/27/2012
  59          SSRV          SUBPOENA SERVED             07/25/2012   04/27/2012
  60          PTCH          PRE 1RIAL CONFERENCE HEARING09/28/2012   09/28/2012
  61          LETT          Lh11bR                      09/06/2012   08/07/2012
  62          PTMO          PRETRIAL MOTION             09/21/2012   •09/21/2012   ALLOW DEF TO APPEAR IN

  63          PI MO         PRETRIAL MOTION             09/21/2012   09/21/2012    DISCOVERY

  64          PTMO          PRETRIAL MOTION             09/21/2012   09/21/2012    DISCOVER STS TO OFhhR ACTS OF

  65          PTMO          PRETRIAL MOTION             09/21/2012   09/21/2012    FOR ACCESS TO PHYS EVID &

  66          PTMO          PRETRIAL MOTION             09/21/2012   09/21/2012    DISCOVERY OF PHOTOGRAPHS
Docket Sheet:2012434109                                                                                     Page: 3
Date Printed:04/09/2015

                                            CASE SUM MAW

Case number:2012434109                                                               File Date£i2/29/2012
        Style: Texas, The State of                                            Disposition Date£)5/15/2014
           vs. SUNIGA, BRIAN

  Case Type:CAPITAL MURDER-OTH FELONY
        Court: D140




 Events       Code           DescriotSon                  Event Date   Actn Date    Comments

  67           PTMO          PRETRIAL MOTION              G9/21/2012   09/21/2012   PRESERVE RIGHT TO FILE ADDTL
  68           PTMO          PRETRIAL MOTION:             09/21/2012   09/21/2012   PRODUC1 ION OF GJ TRANSCRIPT

  69           PTMO          PRETRIAL MOTION              09/21/2012   09/21/2012   PROD EXCULP, IMPEACH,
  70           PTMO          PRb 1KIAL MOTTON             09/21/2012   09/21/2012   DISCOVERY WITNESS STATEMEN lb

  71           PTMO          PRETRIAL MOTION              09/21/2012   09/21/2012   RQS1S NOTC STS USE OF
  72           PTMO         • PRb 1KIAL MOTION            09/21/2012   09/21/2012   PRECLUDE DEF BEING SHACKLED

  73           PTMO          PRbl WAL MOTION              09/21/2012   Q9/21/2012   ALLOW 20 DAY NOTC

  74           PTCH          PRE 1RIAL CONFERENCE HEARING 11/30/2012   11/30/2012
  75           PTMO          PRbj KIAL MOTION             11/19/2012   11/19/2012   CAPITAL SENTENQNG

  76           PTMO          PRb 1RIAL MOTION             11/19/2012   11/19/2012   37.071 UNCONSTTTUnONAL

  77           PTMO          PRETRIAL MOTION              11/19/2012   11/19/2012   EXCULPATORY AND/OR

  78           PTMO          PRhlklAL MOTION              n/19/2012    11/19/2012   GASKIN MOTION

  79           PTMO          PRb 1KIAL MOTION             11/19/2012   11/19/2012   NEXUS LIMMirATION

  80           PTMO          PRb 1RIAL MOTION             11/19/2012   11/19/2012   37.071 UNCQNSTTTUTIONAL

  81           PTMO          PRb 1RIAL MOTION             11/19/2012   11/19/2012   37.071 UNCONSTTTLmONAL-LACK

  82           PTMO          PRb 1RIAL MOTION             11/19/2012   11/19/2012   37.071 CONblDUTIONAL-LACICOF

  83           PTMO          PRETRIAL MOTION              11/19/2012   11/19/2012   37.071 UNCQNSTTTUTTONAL

  84           PTMO          PRETRIAL MOTION              11/19/2012   11/19/2012   JURY SELELIION

  85           PTMO          PRE 1RIAL MOTION             11/19/2012   11/19/2012   LIST VENIREMEN SUMMONED

  85           PTMO          PRETRIAL MOTION              11/19/2012   11/19/2012   INDIVIDUAL VOIR DIRE

  87           PTMO          PRETRIAL MOTION              11/19/2012   11/19/2012   VOIR DIRE EXPERT WITNESSES

  88           PTMO          PRETRIAL MUdON               11/19/2Q12   11/19/2012   NOTC STS USE CERT COPIES OF

  89           PTMO          PRETRIAL MOTION              11/19/2012   11/19/2012   DISC PROSECUTION EXPERTS

  90           PTMO           PRb [RIAL MOTION            11/19/2012   11/19/2012   COURT RPRTR REC PROCEEDINGS

  91           PTMO           PRETRIAL MOTION             11/19/2012   11/19/2012   DISC OF PUNISHMENT EVIDENCE

  92           PTMO           PRbl KIAL MOTION            11/19/2012   11/19/2012   NOTC SI'S USE EXTRAN OFFENSES

  93            MOTN          MOTION                      11/27/2012   11/26/2012   THIS DOCUMENT IS SEALED

  94           ORDR           ORDER                       11/27/2012   11/26/2012   THIS DOCUMENT IS SEALED

  95            MOTN          MOnON                       11/27/2012   11/26/2012   THIS DOCUMENT IS SEALED

  96            ORDR          ORDER                       11/27/2012   11/26/2012   THIS DOCUMENT IS SEALED

  97            MOTN          MOTION                      11/27/2012   11/26/2012   THIS DOCUMENT IS SEALED

   98           ORDR          ORDER                       11/27/2012   11/27/2012   THIS DOCUMENT IS SEALED

   99           MOTN          MOTION                      12/03/2012   12/03/2012   VIEW & PHOTOGRAPH TATTOOS
Docket Sheet: 2012434109                                                                                      Page: 4
Date Printed:04/09/2015

                                              CASE SUMMARY

Case number;2012434109                                                                File Date.-02/29/2012
        Style: Texas, The State of                                             Disposition DateC5/15/2014
           vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
        Court: D140




 Events        Code          Descrlotion                  Event Date    Actn Date    Comments

 100           OROR        • ORDER                        12/03/2012    12/03/2012   GRANTING STS MOTN TO

 101           MOTN          MOTION                       12/10/2012    12/07/2012   THIS DOCUMENT IS SEALED

 102           ORDR          ORDER                        12/10/2012    12/07/2012   THIS DOCUMENT IS SEALED

 103           NGJT          NOT GUILTY JURY TRIAL DOCKET 09/23/2013    09/23/2013
 104           RQST          REQUEST                      02/11/2013    02/11/2013
 105           SPAP          SUBPOENA APPQCATION          02/11/2013    02/11/2013

 106           SPOT          SUBPOENA DUCES TECUM         02/12/2013    02/12/2013
 107           MOTN          MOTION                       04/01/2013    04/01/2013   GRANTING DEF'S MOTN FOR DISC

 108           ORDR          ORDER                        04/01/2013    04/01/2013   GRANTING DEF'S MOTN FOR DISC

  109          MOTN          MOTION                       05/24/2013    05/21/2013   TO DISMISS INDICIMENT

 110           PTCH          PRflRIAL CONFERENCE HEARING08/02/2013      08/02/2013
  111          MOTN          MOTION                       07/23/2013    07/23/2013   TO ALLOW DEF EQUAL ACCESS

  112          RQST          REQUEST                      07/23/2013    07/23/2013

  113          RQST          REQUhbl                      07/23/2013    07/23/2013

  114          PREC          PRECEPT ISSUED               07/24/2013    07/24/2013
  115          PREC          PRECEPT ISSUED               07/24/2013    07/24/2013
  116          MCON          MOTION FOR CONTINUANCE       07/23/2013    07/23/2013   THIS DOCUMENT IS SEALED

  117          AFDV          AFRDAVrr FILED               07/23/2013    07/23/2013   THIS DOCUMENT IS SEALED

  118          AFDV          AFFIDAVIT FILED              07/23/2013    07/23/2013   THIS DOCUMENT IS SEALED

  119          AFDV          AFFIDAVIT FILED              07/23/2013    07/23/2013   THIS DOCUMENT IS SEALED

  120          NOSV          NOTICE OF SERVICE            07/25/2013    07/24/2013

  121          NOSV          NOTICE OF SERVICE            07/31/2013    07/29/2013

  122          PTCH          PRETRIAL CONFERENCE HEARING 08/06/2013     08/06/2013

  123          NGJT          NOT GUILTY JURY TRIAL DOCKET 12/05/2013    12/05/2013

  124          DOCU           DOCUMENT                    08/13/2013    08/13/2013   THIS DOCUMENT IS SEALED

  125          MOTN           MOTION                      08/13/2013    08/13/2013   THIS DOCUMENT IS SEALED

  126          ORDR          ORDER                        08/13/2013    08/13/2013   THIS DOCUMENT IS SEALD

  127          DOCU           DOCUMENT                    08/13/2013    08/13/2013   THIS DOCUMENT IS SEALED

  128          MOTN           MOTION                      08/13/2013    08/13/2013   THIS DOCUMENT IS SEALED

  129          ORDR           ORDER                        08/13/2013   08/13/2013   THIS DOCUMENT IS SEALED

  130           ORDR          ORDER                        08/13/2013   08/13/2013

  131           ORDR          ORDER                        08/13/2013   08/13/2013
  132           MOTN          MOTION                       08/22/2013   05/20/2013   THIS DOCUMENT IS SEALED
Docket Sheet:2012434109                                                                                   Page: 5
Date Printed;04/09/2015

                                               CASE SyHHARY

Case number:2012434109                                                            File Dat6,-02/29/2012
        Style: Texas, The State of                                        Disposition DateOS/15/2014
           vs. SUNIGA, BRIAN

  Case Type:CAPITAL MURDER-OTH FELONY
        Court: DM0




 Events       Code          Description              Event Date    Actn Date    Comments

 133          PTMO           PRETRIAL MOTION         03/11/2014    03/11/2014   FOR FUNDS FOR SUITABLE

 134          PTOR           PRt 1RIAL ORDER         03/11/2014    03/11/2014   GRANTING MTN FOR FUNDS FOR

 135           PTMO          PRE 1RIAL MOTION        03/11/2014    03/11/2014   FOR FUNDING SERVICES ALLIANCE

 136           PTOR          PRb 1RIAL ORDER         03/11/2014    03/11/2014   GRANTING FUNDING MTN EXP SVC

 137           DOCU          DOCUMENT                03/11/2014    03/11/2014   INSTRULllONS FOR JUROR

 138           DOCU          DOCUMENT                03/12/2014    03/12/2014   SEE NOTES FOR COMPLETE TITLE

 139           DSEP          DESIGNATION OF EXPERT   03/12/2014    03/12/2014   STA i t's 1ST SUPP DES OF EXP

 140           WITL          WITNESS LIST            03/12/2014    03/12/2014   STATE'S WITNESS UST

 141           NOEE          NOTICE OF EXTRA EVID    03/12/2014    03/12/2014   STATE'S 1ST SUPP NOEE

 142           ORDR          ORDER                   03/11/2014    03/11/2014   GRANTING MOTN FUNDS

 143           ORDR          ORDER                   03/11/2014    03/11/2014   GRANTING FUNDING MOTN EXP

  144          NOEE          NOTICE OF EXTRA EVID    03/14/2014    03/14/2014   STATES' 2ND SUPP NOEE

  145          RQST          REQUEST                 03/17/2014    03/17/2014   CRIMINAL PROCESS REQUEST
  146          SPAP          SUBPOENA APPLICATION    03/17/2014    03/17/2014

  147          SPNA          SUBPOENA ISSUED         03/18/2014    05/05/2014

  148          RQ^           REQUEST                 03/18/2014    03/18/2014   CRIMINAL PROCESS REQUEST

  149          SPAP          SUBPOENA APPQCATION     03/18/2014    03/18/2014

  150          SPNA          SUBPOENA ISSUED         03/18/2014    05/05/2014

  151          SPNA          SUBPOENA ISSUED         03/18/2014    05/05/2014
  152          SPNA          SUBPOENA ISSUED         03/18/2014    05/05/2014

  153          SPNA          SUBPOENA ISSUED         03/18/2014    05/05/2014

  154          SPNA          SUBPOENA ISSUED         03/18/2014    05/05/2014

  155          SPNA          SUBPOENA ISSUED         03/18/2014    05/05/2014

  156          SPNA          SUBPOENA ISSUED         03/18/2014    05/05/2014

  157          SPNA          SUBPOENA ISSUED         03/18/2014    05/05/2014

  158          SPNA          SUBPOENA ISSUED         03/18/2014    05/05/2014

  159           SPNA         SUBPOENA ISSUED         03/18/2014    05/05/2014

  160           SPNA         SUBPOENA ISSUED         03/18/2014    05/05/2014

  161           RCPT          RECEIPT                03/18/2014    03/18/2014   PICK-UP RECEIPT

  162           RCPT          RECEIPT                03/18/2014    03/18/2014   PICK-UP RECEIPT

  163           RQST          REQUEST                03/21/2014    03/21/2014

  164           SPOT          SUBPOENA DUCES TECUM   03/21/2014    03/21/2014

  165           SPAP          SUBPOENA APPLICATION    03/21/2014   03/21/2014
Docket Sheet; 2012434109                                                                                   Page: 6
Date Printed:04/09/2015

                                              CASE SUMMARY

Case nu!Tiber:2012434109                                                            File Date^>2/29/2012
          Style: Texas, The State of                                        Disposition DateD5/15/Z014
             vs.SUNIGA, BRIAN

   Case Type:CAPITAL MURDER-OTH FELONY
          Court: D140




 Events         Code           Description             Event Date    Actii Date   Comments

 156            RCPT           RECEIPT                 03/21/2014    03/21/2014   PICK-UP RECEIPT

 167             PTMO          PRht klAL MOTION        03/25/2014    03/25/2014   STATE'S DISCOVERY

 168            SSRV           SUBPOENA SERVED         03/25/2014    03/24/2014
 169             RQST          REQUEST                 03/25/2014    03/25/2014   CRIMINAL PROCESS REQUEST
 170             SPAP          SUBPOENA APPUCATION     03/25/2014    03/25/2014
 171             SPAP          SUBPOENA APPUCATION     03/25/2014    03/25/2014
 172             SPAP          SUBPOENA APPLICATION    03/25/2014    03/25/2014
 173             SPDT          SUBPOENA DUCESTECUM     03/26/2014    03/26/2014

 174             SPOT          SUBPOENA DUCESTECUM     03/26/2014    03/26/2014
 175             SPDT          SUBPOENA DUCES TECUM    03/26/2014    03/26/2014

 176             RCPT          RECEIPT                 03/26/2014    03/26/2014   PICK-UP RECEIPT

 177             wm            WFINESS LIST            03/28/2014    03/28/2014   STATE'S 1ST SUPP WITNESS LIST

 178             PTMO '        PRE 1KIAL MOTION        03/31/2014    03/26/2014   FOR RELEASE OF RECORDS

 179             PTOR          PRETRIAL ORDER          03/31/2014    03/27/2014   FOR RELEASE OF RECORDS

  180 .          RQST          REQUEST                 03/31/2014    03/31/2014   CRIMINAL PROCESS REQUEST
 181             SPAP          SUBPOENA APPLICATION    03/31/2014    03/31/2014
  182            SPNA          SUBPOENA ISSUED         04/02/2014    05/05/2014

  183            SPNA          SUBPOENA ISSUED         04/02/2014    05/05/2014
  184            MOTN          MOTION                  04/02/2014    03/24/2014
  185            ORDR          ORDER                   04/02/2014    04/01/2014
  186            SSRV          SUBPOENA SERVED         04/03/2014    04/03/2014
  187            SSRV          SUBPOENA SERVED         04/03/2014-   04/03/2014
  188            RCPT          RECEIPT                 04/02/2014    04/02/2014   PICK-UP RECEIPT

  189            DOCU          DOCUMENT                04/04/2014    04/03/2014
  190            DSEP          DESIGNATION OF EXPERT   04/07/2014    04/07/2014   DEF DESIGNATION OF EXPERT

  191            RQST          REQUEST                 04/07/2014    04/07/2014   CRIMINAL PROCESS REQUEST

  192            SPAP          SUBPOENA APPLICATION    04/07/2014    04/07/2014

  193            SPNA          SUBPOENA ISSUED         04/08/2014    05/05/2014
  194            SPNA          SUBPOENA ISSUED         04/08/2014    05/05/2014
  195            SPNA          SUBPOENA ISSUED         04/08/2014    05/05/2014
  196            SPNA          SUBPOENA ISSUED         04/08/2014    05/05/2014
  197            SPNA          SUBPOENA ISSUED         04/08/2014    05/05/2014
  198            SPNA          SUBPOENA ISSUED         04/08/2014    05/05/2014
Docket Sheet: 2012434109                                                                                 Page:7
Date Printed:04/09/2015

                                           CASE SUN NARY

Case number:2012434109                                                            File Datei)2/29/2012
        Style: Texas, The State of                                         Disposition DateD5/15/2014
           vs.SUNIGA, BRIAN

   Case Type:CAPrTAL MURDER-OTH FELONY
        Court: D140




 Events       Code           DescriDtlon              Event Date    Actn Date    Comments

 199          SPNA           SUBPOENA ISSUED         04/08/2014     05/05/2014
 200          SPNA           SUBPOENA ISSUED         04/08/2014     05/05/2014
 201           SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014
 202           SPNA          SUBPOENA ISSUED         , 04/08/2014   05/05/2014

 203           SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014
 204           SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014

 205           SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014
 205           SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014
 207           SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014
 208           SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014
 209           SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014

 210           SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014

 211           SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014

  212          SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014

  213          SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014
  214          SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014

  215          SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014

  216          SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014
  217          SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014
  218          SPNA          SUBPOENA ISSUED          04/08/2014    05/05/2014

  219          RCPT          RECEIPT                  04/09/2014    04/09/2014   PICK-UP RECEIPT

  220          SSRV          SUBPOENA SERVED          04/15/2014    04/14/2014
  221          SSRV          SUBPOENA SERVED          04/16/2014    04/15/2014

  222          RQST          REQUEST                  04/15/2014    04/15/2014   CRIMINAL PROCESS REQUEST

  223          SPAP          SUBPOENA APPUCATION      04/15/2014    04/15/2014
  224          SPOT          SUBPOENA DUCES TECUM     04/16/2014    04/16/2014
  225          SSRV          SUBPOENA SERVED          04/16/2014    04/16/2014
  226          RCPT           RECEIPT                 04/16/2014    04/16/2014   PICK-UP RECEIPT

  227          SSRV          SUBPOENA SERVED          04/21/2014    04/21/2014

  228           RQST          REQUEST                 04/22/2014    04/22/2014   CRIMINAL PROCESS REQUEST
  229          SPAP           SUBPOENA APPLICATION    04/22/2014    04/22/2014
  230          SPNA           SUBPOENA ISSUED         04/24/2014    05/05/2014

  231           SPNA          SUBPOENA ISSUED         04/24/2014    05/05/2014
Docket ;S.beet:2'01243410;9                                                                                 Rage: .8
 Date iPrj.i;ited;;04/G9/2015

                                              CASE SUHHA^Y

Case n'U'mber':20124341G9                                                          IFifle Date:02/29/2012
         Style:Texas, Tlte State of                                        Disposition lDat;e:D5/15/2014
             vs. SUNIGA, &RIAN

   case Type:CAPITAl MURDER-OTH FELONY
         Court: D140




  Events        Code            DescriDtion            Event Date   Actn Date    Comments

  232           SPNA            SUBPOENA ISSUED        04/24/2014   05/05/2014
  233            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014
  234            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014

  235            RQST           REQUEST                04/22/2014   04/22/2014   CRIMINAL PROCESS REQUEST
  236            SPAP           SUBPOENA APPLICATION   04/22/2014   04/22/2014
  237            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014
  238            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014
  239            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014

  240            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014

  241            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014
  242            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014
  243            RQST           REQUEST                04/23/2014   04/23/2014   CRIMINAL PROCESS REQUEST

  244            SPAP           SUBPOENA APPLICATION   04/23/2014   04/23/2014
  245            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014

  245            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014

  247            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014
  248            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014

  249            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014
  250            RQST           REQUEST                04/24/2014   04/24/2014   CRIMINAL PROCESS REQUEST

  251            SPAP           SUBPOENA APPLICATION   04/24/2014   04/24/2014

  252            SPAP           SUBPOENA APPLICATION   04/24/2014   04/24/2014
  253            SPAP           SUBPOENA APPLICATION   04/24/2014   04/24/2014
  254          . SPOT           SUBPOENA DUCES TECUM   04/24/2014   04/24/2014

  255            SPDT           SUBPOENA DUCES TECUM   04/24/2014   04/24/2014

  255            SPOT           SUBPOENA DUCES TECUM   04/24/2014   04/24/2014

  257            SPNA           SUBPOENA ISSUED        04/24/2014   05/05/2014

  258            RCPT           RECEIPT                04/24/2014   04/24/2014   PICK-UP RECEIPT

  259             RCPT          RECEIPT                04/24/2014 - 04/24/2014   PICK-UP RECEIPT

  260             RCPT          RECEIPT                04/24/2014   04/24/2014   PICK-UP RECEIPT

   261            ORDR          ORDER                  04/25/2014   04/24/2014   NEWS COMMUNICATION GAG

   262            RQST          REQUEST                04/25/2014   04/25/2014   CRIMINAL PROCESS REQUEST

   263            SPAP          SUBPOENA APPLICATION   04/25/2014   04/25/2014

   264            SPNA          SUBPOENA ISSUED        04/25/2014   04/28/2014
Docket Sheet: 2012434109                                                                                 Page:9
Date Printed:04/09/2015
                                               CASE SUMMARY

Case number:2012434l09                                                            File Datei)2/29/2012
         StyJe:Texas, The State of                                        Disposition DataC5/15/2014
            vs.SUNlGA, BRIAN

   Case TypeiCAPrrAL MURDER-OTH FELONY
         Court: D140




 Events        Code          Descriotion             Event Date    Actn Date     Gomments

 265           S5RV          SUBPOENA SERVED         04/28/2014    04/24/2014

 266           SSRV          SUBPOENA SERVED         04/28/2014    04/24/2014

 267           SSRV          SUBPOENA SERVED         04/28/2014    04/24/2014

 268           SSRV          SUBPOENA SERVED         04/28/2014    04/24/2014

 269           SSRV          SUBPOENA SERVED         04/28/2014    04/24/2014
 270            MOTN         MOTION                  04/25/2014    04/25/2014    CHANGE OF VENUE/DM OF

 271           AFDV          AFFIDAVIT FILED         04/28/2014    04/27/2014    CONTROVERTING AFFIDAVIT

 272            AFDV         AFFIDAVFT FILED         04/28/2014    04/26/2014    CONTROVERTING AFFIDAVIT

  273           AFDV         AFFIDAVIT FILED         04/28/2014    04/27/2014    CONTROVERTING AFFIDAVIT

  274           RCPT         RECEIPT                 04/25/2014    04/25/2014    PICK-UP RECEIPT

  275           RCPT         RECEIPT                 04/25/2014    04/25/2014    PICK-UP RECEIPT

  276           SSRV         SUBPOENA SERVED         05/01/2014    04/29/2014

  277           SSRV         SUBPOENA SERVED         05/01/2014    04/29/2014

  278           RQST         REQUEST                 05/01/2014    05/01/2014    criminal PROCESS REQUEST

  279           SPAP         SUBPOENA APPLICATION    05/01/2014    05/01/2014

  280           SPNA         SUBPOENA ISSUED         05/02/2014    05/05/2014

  281           SPNA         SUBPOENA ISSUED         05/02/2014    05/05/2014

  282           RQST          REQUEST                05/01/2014    05/01/2014    CRIMINAL PROCESS REQUEST

  283           SPAP          SUBPOENA APPQCATION    05/01/2014    05/01/2014

  284           SPNA          SUBPOENA ISSUED        05/02/2014    05/12/2014

  285           SPNA          SUBPOENA ISSUED        05/02/2014    05/12/2014

  286           SPNA          SUBPOENA ISSUED        05/02/2014    05/12/2014

  287           SPNA          SUBPOENA ISSUED        05/02/2014    05/12/2014

  288           SPNA          SUBPOENA ISSUED        05/02/2014    05/12/2014

  289           SPNA          SUBPOENA ISSUED        05/02/2014    05/12/2014

  290           SPNA          SUBPOENA ISSUED        05/02/2014    05/12/2014

  291           SPNA          SUBPOENA ISSUED        05/02/2014    05/12/2014

  292           SPNA          SUBPOENA ISSUED        05/02/2014    05/12/2014

  293            SPNA         SUBPOENA ISSUED        05/02/2014    05/12/2014

  294            SPNA         SUBPOENA ISSUED        05/02/2014    05/12/2014

   295           SPNA         SUBPOENA ISSUED        05/02/2014    05/12/2014

   296           SPNA         SUBPOENA ISSUED        05/02/2014     05/12/2014

   297           SPNA         SUBPOENA ISSUED         05/02/2014    05/12/2014
Docket Sheet:2012434109                                                                                Page; 10
Date Printed;04/09/2015

                                             CASE SUNI^ARY

Case number:2012434109                                                         File Date.-02/29/2012
        Style: Texas, The State of                                      Disposition Date £15/15/2014
           vs.SUNIGA, BRIAN

  Case Type: CAPITAL MURDER-OTH FELONY
        Court: DHO




 Events       Code           DescrtDtion            Event Date   Actn Date    Comments

 298          SRNA           SUBPOENA ISSUED        05/02/2014   05/12/2014
 299          SPNA           SUBPOENA ISSUED        05/02/2014   05/12/2014
 300           SPNA          SUBPOENA ISSUED        05/02/2014   05/12/2014
 301           SPNA          SUBPOENA ISSUED        05/02/2014   05/12/2014

 302           SPNA          SUBPOENA ISSUED        05/02/2014   05/12/2014

 303           SPNA          SUBPOENA ISSUED        05/02/2014   05/12/2014

 304           APPC          APPLICATION            05/05/2014   05/05/2014   FOR BENCH WARRANT

 305           RQST          REQUEST                05/05/2014   05/05/2014   CRIMINAL PROCESS REQUEST

 306           SPAP          SUBPOENA APPLICATION   05/05/2014   05/05/2014

 307           SPNA          SUBPOENA ISSUED        05/05/2014   05/12/2014

 308           RtPI          RECEIPT                05/05/2014   05/05/2014   PICK UP RECEIPT

 309           RCPT          RECEIPT                05/05/201^   05/05/2014   PICK UP RECEIPT

 310           RQST          REQUEST                05/07/2014   05/07/2014   CRIMINAL PROCESS REQUEST

  311          SPAP          SUBPOENA APPLICATION   05/07/2014   05/07/2014

  312          SPNA          SUBPOENA ISSUED        05/08/2014   05/13/2014

  313          RQST          REQUEST                05/07/2014   05/07/2014   CRIMINAL PROCESS REQUEST

  314          SPAP          SUBPOENA APPLICATION   05/07/2014   05/07/2014

  315          SPNA          SUBPOENA ISSUED        05/08/2014   05/13/2014
  316          SPNA          SUBPOENA ISSUED        05/08/2014   05/13/2014

  317          SPNA          SUBPOENA ISSUED        05/08/2014   05/13/2014

  318          BENW           BENCH WARRANT         05/08/2014   05/09/2014

  319          RQST           REQUEST               05/09/2014   05/09/2014

  320          SPAP          SUBPOENA APPLICATION   05/09/2014   05/09/2014
  321          SPNA          SUBPOENA ISSUED        05/09/2014   05/12/2014

  322          SPNA           SUBPOENA ISSUED       05/09/2014   05/12/2014

  323          SPNA           SUBPOENA ISSUED       05/09/2014   05/12/2014

  324           SPNA          SUBPOENA ISSUED       05/09/2014   05/12/2014

  325           SPNA          SUBPOENA ISSUED       05/09/2014   05/12/2014

  326           DOCU          DOCUMENT              05/09/2014   05/09/2014   PICK-UP RECEIPT

  327           DOCU          DOCUMENT              05/08/2014   05/08/2014   PICK-UP RECEIPT

  328           DOCU          DOCUMENT              05/08/2014   05/08/2014   PICK-UP RECEIPT

  329           SSRV          SUBPOENA SERVED       05/12/2014   04/12/2014

  330           WITL          WITNESS LIST          05/12/2014   05/12/2014   STATE'S 4TH 5UPP. WITNESS LIST
Docket Sheet:2012^34109                                                                                      Page: 11
Date Printed:04/09/2015

                                             CASE SUNB^ARY

Case number:2012434109                                                                File Datefi2/29/2012
        Style: Texas, The State of                                             Disposition DateC5/15/2014
           vs. SUNIGA, BRIAN

  Case TYpe:CAPITAL MURDER-OTH FELONY
        Court: D140




 Events       Code            Descriotion                 Event Date    Actn Date    Comments

 331           MOTN           MOTION                      05/12/2014    05/12/2014   DEPS 2ND MOTION FOR CHANGE

 332           RQST           REQUEST                     05/12/2014    05/12/2014   CRIMINAL PROCESS REQUEST
 333          SPAP            SUBPOENA APPLICATION        05/12/2014    05/12/2014
 334           SPNA           SUBPOENA ISSUED             05/12/2014    05/13/2014
 335           SPNA           SUBPOENA ISSUED             05/12/2014    05/13/2014

 336           SPNA           SUBPOENA ISSUED             05/12/2014    05/13/2014

 337           SPAP           SUBPOENA APPLICATION        05/13/2014    05/13/2014

 338           PTMO           PRETRIAL MOTION             05/13/2014    05/06/2014   STATE'S 3RD SUPP NOEE

 339           PTMO           PRETRIAL MOnON              05/13/2014    05/06/2014   STATE'S 4TH SUPP NOEE

 340           PTMO           PRE 1RIAL MOTION            05/13/2014    05/13/2014   STATE'S 5TH SUPP NOEE

 341           PTMO           PRE 1RIAL MOTION            05/13/2014    05/13/2014   STATE'S 1ST SUPP NOTICE OF

 342           wm             WITNESS LIST                05/13/2014    05/13/2014   STATE'S 2ND SUPP WITNESS LIST

 343           WITL           WITNESS LIST                05/13/2014    05/13/2014   STATE'S 3RD SUPP WITNESS LIST

 344           SPOT           SUBPOENA DUCES TECUM         05/13/2014   05/12/2014

  345          DOCU           DOCUMENT                     05/12/2014   05/12/2014   PICK-UP RECEIPT

  346          SSRV           SUBPOENA SERVED              05/13/2014   05/13/2014

  347          SSRV           SUBPOENA SERVED              05/13/2014   05/13/2014

  348          SSRV           SUBPOENA SERVED              05/13/2014   05/08/2014
  349          SSRV           SUBPOENA SERVED              05/14/2014   05/14/2014

  350          SSRV           SUBPOENA SERVED              05/21/2014   05/09/2014

  351          JPSS       ,   JURY PANEL SELEL1 bD AND     05/13/2014   05/13/2014

  352          RQST           REQUEST                      05/27/2014   05/27/2014
  353          ORDR           ORDER                        05/27/2014   05/09/2014
  354          MOTN           MOTION                       05/29/2014   05/29/2014   TO SEAL EVIDENCE

  355          SRNS           ShRVICE NOT ISS BY DC        05/27/2014   05/27/2014

  356          SRNS           SERVICE NOT ISS BY DC        05/27/2014   05/27/2014

  357          SRSD           SERVICE NOT ISS BY DC SERVED 05/27/2014   05/05/2014

  358           SRSD          SERVICE NOT ISS BY DC SERVED 05/27/2014   05/09/2014
  359           SRSD          SERVICE NOT ISS BY DC SERVED 05/27/2014   05/12/2014

  350           SRSD          SERVICE NOT ISS BY DC SERVED 05/27/2014   05/10/2014

  361           ORDR          ORDER                        05/29/2014   05/29/2014   TO SEAL EVIDENCE

  362           ORDR          ORDER                        05/29/2014   05/27/2014   ORDER AND NOTICE

  363           SSRV          SUBPOENA SERVED              06/02/2014   04/25/2014
Docket Sheet: 2012434109                                                                                      Page: 12
Date Printed:04/09/2015

                                            CASE SUN NARY

Case number:2012434109                                                                  File Date«2/29/2012
        Style; Texas, The State of                                               Disposition DateC5/15/2014
           vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
        Court: D140




 Events        Code          Descriotion                    Event Date    Actn Date    Comments

 364           SSRV          SUBPOENA SERVED                06/02/2014    04/25/2014

 365           SSRV          SUBPOENA SERVED                06/02/2014    04/08/2014

 366           SSRV          SUBPOENA SERVED                06/02/2014    05/13/2014

 367           SSRV          SUBPOENA SERVED                06/02/2014    04/28/2014

 368           SSRV          SUBPOENA SERVED                06/02/2014    04/28/2014

 369           SSRV          SUBPOENA SERVED                06/02/2014    05/12/2014

 370           SSRV          SUBPOENA SERVED                06/02/2014    04/08/2014

 371           JURY          JURY SELECLION LIST            04/15/2014    04/15/2014

 372           DOCU          DOCUMENT                       05/15/2014    05/15/2014   DPS REQUEblbD JURY

 373           COR           COURT CHARGE TO THE JURY       05/15/2014    05/15/2014

 374           VERD          VERDICT                        05/15/2014    Q5/15/2014   GUILTY

  375          OBJT          OBJECTION FILED                05/19/2014    05/19/2014

  376          OBJT          OBJELllON FILED                05/19/2014    05/19/2014   DF'S OBJEC1 IONS TO THE CHARGE

  377          DOCU          DOCUMENT                       04/15/2014    04/15/2014   NOTE FROM JUDGE TO

  378          CCPN          COURT CHARGE ON PUNISHMENT05/20/2014         05/20/2014

  379          VERD          VERDICT                        05/20/2014    05/20/2014   SPEQAL ISSUE #1

  380          VERD          VERDICT                        05/20/2014    05/20/2014   SPEQAL ISSUE #2

  381          VERD          VERDICT-                       05/20/2014    05/20/2014   SPECIAL ISSUE #3

  382          OSSL          ORDER / SHERIFFS SLIP          06/03/2014    05/20/2014   WITNESS M ZUNIGA CAN BE

  383          OSSL          ORDER / SHERIFFS SLIP          06/03/2014    05/20/2014   DEATH

  384          TCCA          TRIAL CT CERT OF APPEAL        06/03/2014    05/20/2014

  385           NJDP          NG/P JURY-DEATH PENALTY       06/03/2014    05/15/2014

  386          SENT           SENTENCE                      06/03/2014    05/20/2014

  387          OPAF           ORDER TO PAY A1 l ORNEY FEE   06/03/2014    06/02/2014

  388           ORDR          ORDER                         06/03/2014    06/02/2014   TO W/DRAW FUNDS

  389           Lbl 1         LhlIbR                        06/04/2014    06/04/2014   TO WITHDRAW FUNDS

  390           ATTP          ATTORNEY APPOINTMENT          05/05/2014    06/05/2014
  391           blhC          STATEMENT OF FACTS            06/05/2014    05/20/2014   DEATH SEN 1bNCE

  392           OCAA          ORDER COURT APPOINTED         06/06/2014    06/05/2014   & ORDERING RECORD ON APPEAL

  393           OPAY          ORDER FOR PAYMENT             06/06/2014    05/29/2014   SARAH ROTHWELL-EXPERT

  394           GRAY          ORDER FOR PAYMENT             06/06/2014    05/29/2014   SLR CONSULTING-EXPERT

  395           NOTC          NOTICE                         06/11/2014   06/11/2014

  396         • MNTR          MOTION FOR NEW TRIAL           06/12/2014   06/12/2014
Docket Sheet:2012'13'1109                                                                          Page; 13
Date Printed:04/09/2015

                                          CASE SUHHARY

Case number:2012434109                                                      File Datei)2/29/2012
        Style:Texas, The State of                                    Disposition Date05/15/2014
           vs.SUNIGA, BRIAN

   Case Type;CAPITAL MURDER-OTH FELONY
        Court: D140




 Events       Code          Description          Event Date   Actn Date    Comments

 397          DOCU          DOCUMENT             06/13/2014   06/12/2014   PAYMENT FOR SERVICES

 398          OPAY          ORDER FOR PAYMENT    06/18/2014   06/18/2014   TERRY HANSHEW OCR

 399          DOCU          DOCUMENT             06/24/2014   05/20/2014   SEALED DOCUMENT

 400          DOCU          • DOCUMENT           06/24/2014   05/20/2014   SEALED DOCUMENT

 401          DOCU          DOCUMENT             06/24/2014   05/20/2014   SEALED DOCUMENT

 402          DOCU           DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

 403          DOCU           DOCUMENT            05/24/2014   05/20/2014   SEALED DOCUMENT

 404          DOCU           DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

 405          DOCU           DOCUMENT            06/24/2014   05/20/2014   SEAI FP DOCUMENT

 406          DOCU           DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

 407          DOCU           DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

 408           DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

 409           DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

 410           DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

 411           DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

 412           DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

 413           DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

 414           DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

  415          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

  416          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

  417          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

  418          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

  419          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

  420          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

  421          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

  422          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

  423          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT

  424          NOTC          NOTICE              06/24/2014   06/24/2014
  425          Lbl 1         LblIbR              06/27/2014   06/24/2014
  426          RQST          REQUEST             06/27/2014   06/27/2014   DESIGNATION OF RECORD ON

  427          Lbl 1         LbllER              06/27/2014   06/23/2014
  428          DOCU          DOCUMENT            07/02/2014   09/17/2014   APPEAL TIMETABLE

  429          OPAY          ORDER FOR PAYMENT   07/30/2014   07/17/2014   HANSHEW - COURT REPORTER
Docket Sheet: 2012431109                                                                                  Page: 14
Date Printed:04/09/2015

                                            CASE SUHHARY

Case number:2012434109                                                              File Date«2/29/2012
        StyleiTexas, The State of                                           Disposition DateC5/15/2014
           vs. SUNIGA, BRIAN

   Case Type:CAPrTAL MURDER-OTH FELONY
        Court: D140




 Events       Code          Descriotion                 Event Date   Actn Date    Comments

 430          NRET          NOTICE RETURNED CERTIFIED   08/01/2014   06/27/2014
 431          CLRC          CLERKS RECORD               09/16/2014   09/16/2014   VOLUME 1 OF 3

 432          CLRC          CLERKS RECORD               09/16/2014   09/15/2014   VOLUME 2 OF 3

 433          CLRC          CLERKS RECORD               09/15/2014   09/16/2014   VOLUME 3 OF 3

 434          NOTC          NOTICE                      09/17/2014   09/17/2014
 435          NOTC          NOTICE                      09/17/2014   09/17/2014
 436          NOTC          NOTICE                      09/22/2014   09/19/2014   CCA RECEIVED CLRC 09/19/2014
 437          Lhl 1         Liil ItK                    09/29/2014   09/29/2014
 438           DOCU         DOCUMENT                    10/02/2014   09/27/2014   COURT REPORTER'S INVOICE

 439           NRET         NOTICE RETURNED CERTIFIED   10/07/2014   09/19/2014
 440          CMPM          COMMITMENT PENDING          10/08/2014   10/08/2014
 441           CMRT         COMMITMENT REIURNED TIME    10/31/2014   10/30/2014

 442           DOCU         DOCUMENT                    11/03/2014   10/30/2014   COURT REPORTER'S INVOICE

 443           DOCU         DOCUMENT                    12/17/2014   10/30/2014   INVOICE FOR PAYMENT OF RREC

 444           DOCU         DOCUMENT                    01/06/2015   01/06/2015   SEALED DOCUMENT

 445           DOCU         DOCUMENT                    01/29/2015   01/25/2015   INVOICE FOR REPORTER'S RECORD

 446           MOTN         MOTION                      01/15/2015   01/15/2015   STATE'S MOTN TO WITHDRAW

 447           ORDR         ORDER                       01/15/2015   01/15/2015   ON STATE'S MOTN TO WITHDRAW

  448          DOCU         DOCUMENT                    03/27/2015   03/25/2015   INVOICE FOR REPORTER'S RECORD

  449          DOCU         DOCUMENT                    03/27/2015   03/25/2015   INVOICE FOR REPORTER'S RECORD